                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CODY C. EDRINGTON,

                     Plaintiff,                             7:21CV5000

       vs.
                                                              ORDER
RYDER GLOBAL SERVICES, LLC, and
QUENTIN D. CAMPBELL,

                     Defendants.



      In response to the court’s show cause order (Filing No. 12), Plaintiff has
represented to the court that Defendant Quentin D. Campbell could not be served
as he is deceased, and a personal representative has not yet been appointed for
Defendant Campbell’s estate. Plaintiff has requested an extension of the time to
serve under Rule 4(m). (Filing No. 13). For good cause shown, the court will grant
Plaintiff additional time to substitute and serve the appropriate party.


      Accordingly,

      IT IS ORDERED:

   1) The court will stay this action for 60 days to permit the appointment of a
      personal representative for Defendant Campbell’s estate.

   2) Within 14 days following the appointment of the personal representative,
      Plaintiff’s counsel shall file an amended complaint with the correct named
      defendant.

   3) The amended complaint shall be served within 30 days after it is filed.

   4) Absent timely compliance with this order, the claims against decedent may
      be subject to dismissal.
5) The clerk shall enter an internal case management deadline of September
   3, 2021 to confirm the amended complaint has been filed.

  Dated this 21st day of June, 2021.

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge
